 

Amended and Restated Joint Services Agreement

 

THIS AMENDED AND RESTATED JOINT SERVICES AGREEMENT (this “Agreement”) is made as
of this 26th day of April 2005, by and among Resorts International Hotel, Inc.,
a New Jersey corporation (“RIH”) having a place of business at 1133 Boardwalk,
Atlantic City, New Jersey 08401, Colony Resorts LVH Acquisitions, LLC, a Nevada
limited liability company (“LVH”) having a place of business at The Las Vegas
Hilton, 3000 Paradise Road, Las Vegas, Nevada 89109 and Resorts International
Holdings, LLC, a Delaware limited liability company (“RIH Resorts,” and together
with the direct and indirect subsidiaries of RIH Resorts set forth on Schedule A
hereto, “Resorts”), having places of business at Resorts East Chicago, 777
Harrah’s Boulevard, East Chicago, Indiana 46312, Resorts Tunica, 1100 Casino
Strip Boulevard, Robinsonville, Mississippi 38664, The Atlantic City Hilton,
Boston Avenue & The Boardwalk, Atlantic City, New Jersey 08401 and Bally’s
Tunica, 1450 Bally’s Boulevard, Robinsonville, Mississippi 38664.

 

RECITALS:

 

A. RIH owns and operates “Resorts Atlantic City,” a hotel and casino resort
facility located in Atlantic City, New Jersey (“RIH Casino”).

 

B. LVH owns and operates “The Las Vegas Hilton,” a hotel and casino resort
facility located in Las Vegas, Nevada (“LVH Casino”).

 

C. Resorts owns and operates “Resorts East Chicago,” a hotel and casino resort
facility located in East Chicago, Indiana, “Resorts Tunica,” a hotel and casino
resort facility located in Robinsonville, Mississippi, “The Atlantic City
Hilton,” a hotel and casino resort facility located in Atlantic City, New Jersey
and “Bally’s Tunica,” a hotel and casino resort facility located in
Robinsonville, Mississippi (collectively, the “Resorts Casinos,” and together
with RIH Casino and LVH Casino, the “Casinos”).

 

D. RIH, LVH and Resorts believe it to be in their best interests to jointly
procure certain products and services, and to otherwise cooperate in the use and
implementation of such products and services, in the areas of insurance, risk
management, legal, information technology, entertainment booking and purchasing,
in accordance with the terms and conditions set forth in this Agreement, and
that by so doing each of RIH, LVH and Resorts can achieve substantial cost
savings and efficiencies in the operation of the Casinos.

 

E. Each of RIH, LVH and Resorts believes it to be in its best interests to
permit, upon occasion, certain of its employees to provide certain services to
another party hereunder in accordance with the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual promises and
representations contained herein, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 



--------------------------------------------------------------------------------

1. JOINT PROPOSALS.

 

1.1 Cooperative Covenant. The parties agree to cooperatively develop and
implement such joint programs for the Casinos for the procurement and
implementation of insurance products and services, risk management services,
legal services, information technology products and services, entertainment
products and services and general purchasing needs as they may mutually agree
upon. In connection with the efforts of the parties under this Agreement, each
party shall utilize such personnel, resources, skills, know-how and information,
as it considers necessary and consistent with its internal policies.

 

1.2 Joint Efforts. Each of RIH, LVH and Resorts shall, by notice to the other,
designate one officer or employee (a “Liaison”) to serve as a primary liaison to
the other party in each of the areas of insurance, risk management, legal,
information technology, entertainment and purchasing. Each Liaison shall confer
with his or her counterpart in order to explore opportunities for collective
cost savings and efficiencies in the procurement by the Casinos of products or
services within their respective areas of expertise, and, to the extent
feasible, develop programs or proposals to achieve such cost savings and
efficiencies (a “Joint Proposal”). A Joint Proposal may consist of a single
transaction (such as the using combined purchasing power to command more
favorable terms for the purchase of commonly needed supplies) or an on-going
program (such as joint liability insurance coverage).

 

1.3 Acceptance of Joint Proposals. RIH, LVH and Resorts may accept or reject any
Joint Proposal in their respective sole and absolute discretion. In the event
RIH, LVH and Resorts all accept a Joint Proposal, then the parties shall
implement such Joint Proposal in accordance with its terms and the terms and
conditions set forth in this Agreement. In the event of any conflict between the
terms of a Joint Proposal and the terms and conditions of this Agreement, the
terms and conditions of this Agreement shall control.

 

2. TERM.

 

2.1 Term. The term of this Agreement shall commence on the date hereof and shall
continue for a period of three (3) years (the “Initial Term”) and, at the end of
the Initial Term and each year thereafter, shall automatically renew for an
additional one (1) year (Initial Term together with any renewal, the “Term”)
unless the Initial Term or Term are sooner terminated as provided for herein.

 

2.2 Termination. This Agreement may be terminated with respect to any party:

 

a. Upon six (6) months’ prior written notice to the other parties; or

 

b. Upon the mutual written consent of all parties.

 

2.3 Automatic Termination. This Agreement shall automatically terminate with
respect to any party or, in the case of subclause (f) below, with respect to LVH
only, upon the occurrence of any of the following events:

 

a. The breach by such party of any of its obligations hereunder provided that
the other parties have given written notice of the alleged breach and such
breach is continuing after thirty (30) days from the date of said notice;

 

2



--------------------------------------------------------------------------------

b. The loss by such party of any license required to operate any Casino;

 

c. Any material part of such party’s rights under this Agreement shall be
declared invalid or unenforceable;

 

d. Such party ceases to function as a going concern, becomes insolvent, makes an
assignment for the benefit of creditors, files a petition or has a petition
filed against it under any bankruptcy, insolvency, reorganization or similar law
in any country, commits an act of bankruptcy or similar law or takes any action
to effect any of the foregoing; or

 

e. The acquisition of such party by a third party, whether by way of merger,
consolidation, asset sale or stock sale.

 

f. In the event Archon Financial, L.P. exercises any of it remedies pursuant to
the Loan Agreement dated as of June 18, 2004 between LVH, as Borrower, and
Archon Financial, L.P., as Lender, including foreclosure on the LVH Casino or
the tender by LVH of a deed in lieu of foreclosure.

 

3. COSTS OF PREPARING AND IMPLEMENTING JOINT PROPOSALS.

 

3.1 Consideration for Joint Proposals. All Joint Proposals shall be on terms
that would be available to RIH, LVH and Resorts on an arm’s length basis with
third parties and which are no less favorable to RIH, LVH and Resorts than those
that would have been obtained in a comparable transaction with an unrelated
person.

 

3.2 Cost Allocation.

 

Any party that incurs costs in excess of its direct share or any expense which
is directly allocable to or incurred on behalf of another party shall be
reimbursed by such party so long as such party consented to such expense prior
to the incurrence of same. Unless an alternative reimbursement method is
specified in an accepted Joint Proposal, a party seeking reimbursement shall
issue a reimbursement request to the other parties detailing the costs and
expenses incurred for which reimbursement is sought, the calculation of each
party’s share of such costs and expenses, and such supporting documentation and
other information as the other parties may reasonably request. Within twenty
(20) days of receipt of a reimbursement request and supporting documentation,
the parties with the reimbursement obligations shall reimburse the party seeking
reimbursement for such costs and expenses. All expenses associated with the
compliance of any governmental authority regulating gaming in the States of New
Jersey, Nevada, Indiana and Mississippi, including without limitation the New
Jersey Casino Control Commission, the New Jersey Division of Gaming Enforcement,
the Nevada Gaming Commission, the Nevada State Gaming Control Board, the Indiana
Gaming Commission, the

 

3



--------------------------------------------------------------------------------

Indiana State Police, Gaming Division and the Mississippi Gaming Commission,
shall be the expense of the party regulated by such authority.

 

3.3 Expenses. Each of RIH, LVH and Resorts agrees to be solely responsible for
and to pay out of its own funds all expenses incurred by such party relating to
or arising out of such party’s performance of this Agreement and the
implementation of any Joint Proposal, including without limitation, fees, taxes,
insurance premiums, legal and accounting service fees, all secretarial,
photocopying, telecommunications, office supplies and other support services,
and travel, food and lodging expenses.

 

3.4 Employee Compensation Allocation. It is contemplated by the parties hereto
that one party may permit certain employees of such party to provide services to
another party (the “Shared Employees”). For purposes of Section 3.2 above, the
parties hereto agree that the party that receives the benefit of the services of
any Shared Employee shall reimburse such Shared Employee’s employer for that
portion of the Shared Employee’s total compensation attributable to the business
time such Shared Employee spends for the benefit of such receiving party. In no
event shall any Shared Employee be deemed an employee of any other party, and
the party who the Shared Employee is initially employed with shall remain the
employer for all purposes under all applicable laws. For purposes of this
Section 3.4, “compensation” shall include salary, wages, benefits and federal,
state and local payroll taxes, and “claims” shall include disability, workers’
compensation, discrimination or other employer liability or tort claim.

 

4. CONFIDENTIALITY.

 

4.1 Confidentiality. Each of RIH, LVH and Resorts acknowledges that it may
acquire Confidential Information (as defined below) with respect to the other
parties and the businesses such parties conduct. In connection therewith, each
party covenants to refrain from disclosing at any time any such Confidential
Information with respect to the other parties unless legally compelled to
disclose such information in response to a summons, order or subpoena issued by
a court or governmental agency (provided that such party shall have provided the
other affected party or parties with prompt written notice of any such request
or requirement so that it or they may seek a protective order or other
appropriate remedy). Upon any termination of this Agreement, each party agrees
to return to each other party all documents or recorded material of any type
(including all copies thereof) which may be in its possession or under its
control and which constitutes or relates to Confidential Information of each
such other party.

 

For purposes of this Agreement “Confidential Information” shall mean all
confidential information with respect to a party and its affiliates and the
business they conduct, including, without limitation, confidential information
and trade secrets concerning such business and other plans, customer names,
customer requirements and supplier names, profit formulas and financial plans.
“Confidential Information” shall not include (i) information generally known to
the public, and (ii) information properly and legally received from a third
party which is not an affiliate of RIH, LVH or Resorts and which is not under
any duty to the other party not to disclose such information.

 

4



--------------------------------------------------------------------------------

4.2 Remedies. Each of RIH, LVH and Resorts hereby acknowledges and agrees that
the prohibitions against disclosure of Confidential Information recited herein
are in addition to, and not in lieu of, any rights or remedies each may have
available to it pursuant to the laws of any jurisdiction or common law or
judicial precedent to prevent the disclosure of proprietary or Confidential
Information, and the enforcement by any of them of its rights and remedies
pursuant to this Agreement shall not be construed as a waiver of any other
rights or available remedies that it may possess in law or equity absent this
Agreement.

 

4.3 Survival. The provisions of this Article 4 shall survive any termination of
this Agreement.

 

5. INDEMNIFICATION.

 

5.1 Each of RIH, LVH and Resorts (each an “Indemnitor”) agrees to indemnify each
other party and such party’s officers, members, shareholders, employees, agents
and controlling persons (collectively, “Indemnitees”) from and against any and
all liabilities imposed on such party and its Indemnitees by any governmental
authority by reason of Indemnitor’s performance of its obligations under this
Agreement or the implementation by Indemnitor of a Joint Proposal.

 

5.2 Each of RIH, LVH and Resorts agrees to indemnify and hold each other party
and such party’s Indemnitees free and harmless from and against any damages,
liability, cost, claim, fee, obligation or expense, including attorneys’ fees
and expenses incurred in defense of any of the foregoing (“Losses”), arising out
of or in connection with the performance by Indemnitor of its obligations under
this Agreement or the implementation by Indemnitor of a Joint Proposal;
provided, however, that the obligation to indemnify and hold harmless hereunder
shall not include any Losses suffered by any party or its Indemnitees arising
out of the gross negligence or willful misconduct of any such party or its
Indemnitees or the performance of duties not in conformity with, or in breach
of, this Agreement.

 

5.3 The provisions of this Section 5 shall survive any termination of this
Agreement.

 

6. REPRESENTATIONS AND WARRANTIES.

 

6.1 RIH Representations and Warranties. RIH represents and warrants as follows:

 

a. RIH is a corporation duly organized, validly existing and in good standing
under the laws of the State of New Jersey, and has all requisite power and
authority to conduct its business as now conducted.

 

b. The execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated hereby do not and will not violate
or conflict with any provision of its organizational documents of RIH, or any
other agreement to which it is a party or pursuant to which any of its assets
are bound.

 

5



--------------------------------------------------------------------------------

c. This Agreement has been duly executed and delivered by RIH and constitutes
the legal, valid and binding obligation of RIH enforceable against it in
accordance with its terms.

 

6.2 LVH Representations and Warranties. LVH represents and warrants as follows:

 

a. LVH is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Nevada, and has all requisite power
and authority to conduct its business as now conducted.

 

b. The execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated hereby do not and will not violate
or conflict with any provision of its organizational documents or operating
agreement of LVH, or any other agreement to which it is a party or pursuant to
which any of its assets are bound.

 

c. This Agreement has been duly executed and delivered by LVH and constitutes
the legal, valid and binding obligation of LVH enforceable against it in
accordance with its terms.

 

6.3 RIH Resorts Representations and Warranties. RIH Resorts represents and
warrants as follows:

 

a. RIH Resorts is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has all
requisite power and authority to conduct its business as now conducted. Each of
the subsidiaries of RIH Resorts set forth on Schedule A hereto is a limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction set forth on Schedule A hereto, and has all
requisite power and authority to conduct its business as now conducted.

 

b. The execution, delivery and performance by RIH Resorts of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
violate or conflict with any provision of the organizational documents or
operating agreement of RIH Resorts or any of its subsidiaries set forth on
Schedule A hereto, or any other agreement to which it is a party or pursuant to
which any of its assets are bound.

 

c. This Agreement has been duly executed and delivered by RIH Resorts, and
constitutes the legal, valid and binding obligation of Resorts, enforceable
against it in accordance with its terms.

 

7. MISCELLANEOUS.

 

7.1 No Third Party Beneficiaries. This Agreement is exclusively for the benefit
of the parties hereto and it may not be enforced by any party other than the
parties to this Agreement and shall not give rise to liability to any third
party other than the authorized successors and assigns of the parties hereto.

 

6



--------------------------------------------------------------------------------

7.2 Relationship of the Parties. For all purposes herein, RIH, LVH and Resorts
shall be deemed to be independent contractors of one another and no party shall
act, represent or hold itself out as having authority to act as an agent or
partner of either of the other parties. Nothing express or implied in this
Agreement is intended or shall be construed to create or establish a joint
venture or a partnership among the parties hereof.

 

7.3 Limitation on Damages. None of the parties shall be liable to the other
parties for any consequential damages resulting from a breach hereof.

 

7.4 Further Acts. RIH Resorts shall cause any of its direct or indirect
subsidiaries to take any and all actions required to be taken by any such
subsidiary pursuant to the terms of this Agreement and the transactions
contemplated hereby.

 

7.5 Force Majeure. None of the parties shall be responsible for delays, failures
or omissions due to any cause beyond its reasonable control, wherever arising
and not due to its own negligence and which cannot be overcome by the exercise
of due diligence, including, but not limited to, labor disturbances, riots,
fires, earthquakes, floods, storms, lightening, epidemics, war, civil disorders,
hostilities, expropriation or confiscation of properties, failure of or delays
by carriers, interference by civil or military authorities, acts of God, acts or
regulations of Federal, state or local governments or branches or agencies
thereof. When the event operating to excuse performance by any party shall cease
this Agreement shall continue in full force and effect.

 

7.5 Assignments. This Agreement shall not be assigned by any party without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld. No such assignment shall be valid until approved to the
extent required by the New Jersey Casino Control Commission, the Nevada Gaming
Commission, the Indiana Gaming Commission, the Mississippi Gaming Commission or
any other applicable regulatory authority. If an assignment is so approved, this
Agreement shall inure to the benefit of and be binding on the assignee or
subcontractor.

 

7.6 Dispute Resolution. Any dispute or controversy arising under, out of, in
connection with or in relation to this Agreement, any amendments thereof, or the
breach thereof, shall be determined and settled by arbitration in New York, New
York in accordance with the Rules of the American Arbitration Association. Any
award rendered therein shall be final and binding on the parties, and judgment
may be entered thereon in any court having jurisdiction thereof. All costs of
arbitration shall be borne equally.

 

7.7 Amendments. This Agreement may not be amended, modified, altered or waived,
in whole or in part, except by a subsequent writing, signed by all parties.

 

7.8 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given to the
applicable party (i) on the date of personal delivery or delivery by telecopier,
(ii) on the business day immediately following transmittal to a major overnight
commercial courier, or (iii) five (5) days after deposit in the United States
mail, postage prepaid, in any case addressed to the address or telecopy number
of

 

7



--------------------------------------------------------------------------------

the applicable party set forth below, or such other address or number as such
party may hereafter specify by notice to the others:

 

If to RIH:

   Resorts International Hotel, Inc.      1133 Boardwalk      Atlantic City, New
Jersey 08401      Facsimile: 609-340-7892      Attention: Nicholas R. Amato     

        Sr. Vice President & General Counsel

If to LVH:

   Colony Resorts LVH Acquisitions, LLC      The Las Vegas Hilton      3000
Paradise Road      Las Vegas, Nevada 89109      Facsimile: 702-739-5927     
Attention: LouDorn     

        Vice President & General Counsel

If to Resorts:

   Resorts International Holdings, LLC      c/o Colony Capital, LLC      660
Madison Avenue, Suite 1600      New York, New York 10021      Facsimile:
212-593-5433      Attention: Eric J. Matejevich

With a copy to:

   Colony Capital, LLC      1999 Avenue of the Stars, Suite 1200      Los
Angeles, California 90067      Facsimile: 310-282-8816      Attention: Joy
Mallory

 

7.9 Governing Law. The rights and obligations of the parties and the
interpretation and performance of this Agreement shall be governed by the
internal laws of the State of New Jersey.

 

7.10 Casino/Gambling Acts. Notwithstanding anything to the contrary contained in
this Agreement, this Agreement shall be deemed to include all provisions
required by the gaming laws and the regulations of the States of Indiana,
Mississippi, Nevada, and New Jersey (collectively, the “Applicable Gaming
Laws”), incorporate by reference such provisions as if fully restated in this
Agreement and shall, to the extent required, be conditioned upon approval of the
New Jersey Casino Control Commission, the Nevada Gaming Commission, the Indiana
Gaming Commission and the Mississippi Gaming Commission. To the extent that any
term or provision contained in this Agreement shall be inconsistent with the
Applicable Gaming Laws, the provisions of such Applicable Gaming Laws shall
govern. To the extent so required pursuant to the laws of the State of New
Jersey, the State of Nevada, the State of Indiana or the State of Mississippi,
the New Jersey Casino Control Commission, the Nevada Gaming Commission, the

 

8



--------------------------------------------------------------------------------

Indiana Gaming Commission, the Mississippi Gaming Commission and any other
applicable regulatory authority shall have the right to subsequently disapprove
and cancel this Agreement. Each party agrees to perform its duties under this
Agreement in accordance with the laws, ordinances, regulations and rules of any
and all qualified public authorities having jurisdiction over the conduct of
each of the parties’ business and Casinos, including without limitation, New
Jersey Casino Control Commission, the Nevada Gaming Commission, the Indiana
Gaming Commission and the Mississippi Gaming Commission.

 

7.11 Entire Agreement. This document constitutes the entire agreement between
the parties, all prior oral or written agreements being merged herein, and
supersedes all prior representations. There are no representations, agreements,
arrangements or understandings, oral or written, between or among the parties
relating to the subject matter of this Agreement that are not fully expressed
herein.

 

7.12 Captions. The captions used herein are for convenience only and do not in
any way affect, limit, amplify or otherwise modify the terms and provisions of
this Agreement.

 

7.13 Counterparts. This Agreement may be executed in one or more counterparts
with each such counterpart deemed to be an original hereof and all such
counterparts deemed to be one and the same Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Joint Services Agreement
as of the day and year first written above.

 

Resorts International Hotel, Inc. By:  

/s/ Audrey Oswell

   

Audrey Oswell

   

President and Chief Executive Officer

 

Colony Resorts LVH Acquisitions, LLC By:  

/s/ Rodolfo Prieto

   

Rodolfo Prieto

   

Chief Executive Officer

   

and General Manager

 

Resorts International Holdings, LLC By:  

/s/ Eric J. Matejevich

   

Eric J. Matejevich

   

Chief Financial Officer and Treasurer

 

[Signature page for Joint Services Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

 

SUBSIDIARIES

 

Subsidiary

--------------------------------------------------------------------------------

 

Jurisdiction of Organization

--------------------------------------------------------------------------------

RIH Acquisitions NJ, LLC

  New Jersey

RIH NJ Holdings, LLC

  New Jersey

RIH Acquisitions IN, LLC

  Indiana

RIH Acquisitions MS I, LLC

  Mississippi

RIH Acquisitions MS II, LLC

  Mississippi

 